Case: 17-50018       Document: 00514081252         Page: 1    Date Filed: 07/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                    No. 17-50018                                     FILED
                                  Summary Calendar                               July 20, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
BRADRICK J. COLLINS,

               Plaintiff - Appellant

v.

BAYLOR UNIVERSITY; DEAN ROBIN K. ROGERS; ASSISTANT
PROFESSOR HELEN HARRIS,

               Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:15-CV-112


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Bradrick Collins was admitted as a graduate student into Baylor
University’s Master of Social Work Program for the fall 2013 semester. 1 He
originally applied for and was admitted into the “Standard” program. When



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 Collins graduated with his J.D. from an accredited law school in 2013, but he is not
a licensed attorney.
    Case: 17-50018      Document: 00514081252        Page: 2    Date Filed: 07/20/2017



                                    No. 17-50018
the University offered Collins a chance to complete his degree through its
“Advanced” program, which would allow him to graduate more quickly, Collins
accepted. A prerequisite for that program was passing two candidacy classes
with at least a “B” during the next summer semester. Collins took the courses
but did not achieve at least a “B” in either class. Thus, the University did not
admit Collins into the Advanced program.                Collins filed a number of
administrative appeals with the University, each of which was denied.
      Collins brought claims under both federal and state law against the
University and two faculty members. Each defendant moved for summary
judgment.    Collins responded 2 and sought further discovery, among other
things.   The magistrate judge filed a lengthy report and recommendation
(“R&R”), which comprehensively dealt with Collins’s arguments and
recommended that the district court grant the defendants’ motions for
summary judgment and deny all other pending motions. Collins objected to
the R&R. The district court adopted the recommendation, dismissed Collins’s
suit with prejudice, and explained its rulings in a detailed opinion. Collins
then filed several post-judgment motions, including one seeking recusal of the
district judge. The district court denied the motions, and Collins appealed.
      Collins presents seven arguments on appeal: (1) the district court’s order
was not final; (2) the defendants failed to show their entitlement to summary
judgment; (3) summary judgment was premature; (4) the district court abused
its discretion by failing to justify its denial of Collins’s request for a preliminary
injunction with findings and conclusions; (5) the district court failed to conduct
a de novo review of the R&R; (6) the magistrate judge and district court erred



      2 Collins’s response was styled as a motion for summary judgment. Upon Collins’s
motion, however, the magistrate judge also treated it as his response to the defendants’
motions for summary judgment. Whether it is read as a response only or as a response and
motion for summary judgment does not affect our analysis.
                                           2
    Case: 17-50018    Document: 00514081252     Page: 3   Date Filed: 07/20/2017



                                 No. 17-50018
by denying his motions to recuse (which he filed as to each of the three judges
assigned to the case); and (7) the district court erred by classifying his state-
law claims as borderline frivolous.
      We conclude that each of Collins’s arguments is without merit, largely
for the reasons stated by the district court and magistrate judge in their
multiple explanations. AFFIRMED.
      The two motions that were carried with the case are DENIED AS MOOT.




                                       3